DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, prior art does not disclose or suggest: “wherein the wireless electronic device determines a level of contamination in the liquid based on a difference between the resistance of the device when the sensor is dipped into the liquid and a set or predetermined resistance, and wherein the wireless electronic device is configured to determine if the level of contamination in the liquid is safe for drinking based on a result of a comparison between the difference and a first threshold” in combination with all the limitations of claim 1.
Claims 2-9 and 11-13 are dependent on claim 1 and are therefore also allowed. 
Regarding claim 10, prior art does not disclose or suggest: “wherein the wireless electronic device determines a level of contamination in the liquid based on a difference between the resistance of the device when the sensor is dipped into the liquid and a set or predetermined resistance, wherein the computing device is a microcontroller connected to the sensor via one or more resistors, wherein the one or more resistors are calibrated on scale of the one or more contaminants in the liquid, and wherein the one or more resistors are calibrated on scale of lead acetate in lead contaminated water” in combination with all the limitations of claim 10.
Regarding claim 14, prior art does not disclose or suggest: “determining a level of contamination in the liquid based on the difference between the resistance of the device when the sensor is submerged into the liquid and the set or predetermined resistance; and determining if the level of contamination in the liquid is safe for drinking based on a result of a comparison between the difference and a first threshold” in combination with all the limitations of claim 14.
Claims 15-18 are dependent on claim 14 and are therefore also allowed. 
Regarding claim 19, prior art does not disclose or suggest: “wherein the wireless electronic device determines a level of contamination in the liquid based on a difference between the resistance of the system when the carbon nanotube sensor is submerged into the liquid and a set or predetermined resistance, and wherein the wireless electronic device is configured to determine if the level of contamination in the liquid is safe for drinking based on a result of a comparison between the difference and a first threshold” in combination with all the limitations of claim 19.
Claim 20 is dependent on claim 19 and is therefore also allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219.  The examiner can normally be reached on 8:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.P/Examiner, Art Unit 2868   

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                                              
3/27/2021